Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Masaki et al. (US 20070148472), Lu et al. (US 20080102280), Keller (DE 102008000685), and Schaller et al. (Journal of Coating Technology).
Masaki discloses a laminated glass with an interlayer structure having a colored band wedge formed from a polymer that is embedded within a three-layer interlayer.  However, Masaki is silent to the claimed light stabilizer difference.  Lu discloses graded colored band formed from a polymer that is embedded into a multiple layer interlayer.  However, Lu is silent to the light stabilizer difference in the regions as claimed.  Keller discloses PVB film having clear and colored regions, wherein the colored region contains a light stabilizer.  However, Keller is silent to the claimed difference.  Schaller discloses that light stabilizers in pigmented coatings are found at a higher content than at transparent coatings, which is the opposite of the claimed invention.  As such, the present claims are found to be novel and unobvious over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783